Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,856,350. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1, 6, 10 and 12, the instant claims 1, 6, 10 and 12 are various wordings and substantially encompassed by the Patent claim 1 since the Patent claim 1 does teach all of the claimed subject matter such as a terminal comprising: a first subscriber identity module (SIM) card interface configured to communicate with a first SIM card; a second SIM card interface configured to communicate with a second SIM card; and a processor coupled to the first SIM interface and the second SIM interface and configured to: receive a paging message requesting to establish a second communication connection when the terminal is in a first communication connection, wherein the first communication connection is a first service related to the first SIM card, and wherein the second communication connection is related to the second SIM card; identify whether the paging message carries a first identifier indicating a second service; and respond to the paging message to establish the second communication connection when the paging message carries the first identifier.  
With respect to claims 2-5, 7-9,11 and 13-20, the instant claims 2-5, 7-9,11 and 13-20 are the corresponding claims which correspond to Patent claims 2-11; therefore they are also rejected.

Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No.  17/100,290. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1, 6 and 10, the instant claims 1, 6 and 10 are various wording and substantially encompassed by the co-pending claim 1 since the co-pending claim 1 does teach all of the claimed subject matter such as a terminal comprising: a first subscriber identity module (SIM) card interface configured to communicate with a first SIM card; a second SIM card interface configured to communicate with a second SIM card; and a processor coupled to the first SIM interface and the second SIM interface and configured to: receive a paging message requesting to establish a second communication connection when the terminal is in a first communication connection, wherein the first communication connection is a first service related to the first SIM card, and wherein the second communication connection is related to the second SIM card; identify whether the paging message carries a first identifier indicating a second service; and respond to the paging message to establish the second communication connection when the paging message carries the first identifier.  
With respect to claims 12, the instant claim 12 is various wording and substantially encompassed by the co-pending claim 13 since the co-pending claim 13 does teach all of the claimed subject matter such as a system-on-chip comprising: a transceiver; a first subscriber identity module (SIM) card interface configured to communicate with a first SIM card; a second SIM card interface configured to communicate with a second SIM card; and a processor coupled to the transceiver, the first SIM card interface, and the second card interface and configured to: receive, using the transceiver, a paging message requesting to establish a second communication connection when the transceiver is in a first communication connection, wherein the first communication connection is a first service related to the first SIM card, and wherein the second communication connection is related to the second SIM card; identify whether the paging message carries a first identifier indicating a second service; and respond to the paging message to establish the second communication connection when the paging message carries the first identifier.
With respect to claims 13-20, the instant claims 13-20 are the corresponding claims which correspond to co-pending claims 14-22; therefore they are also rejected.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao teaches a system for an optimized dual subscriber identity module dual active mode.
Lee teaches a device and method for multi-subscriber identity module including performing a first communication with a first base station through a first network via radio frequency transmission path.
Koo teaches a method and apparatus to manage authentication and subscription information in wireless communication system.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/           Primary Examiner, Art Unit 2646  
9/23/2022